DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the compounds of claims 1 and 12; the device of claim 13.
A search of the prior art as exemplified by REN (US 2017/0186962) teaches an OLED containing Formula 1 (page 1):

    PNG
    media_image1.png
    971
    440
    media_image1.png
    Greyscale

Considering the A1-A10 substituents along with Formula I, II and III, the numerous permutations include one that reads on applicants’ Formula I when Formula II and III are ortho and the remaining A(s) is a phenyl group. 
	Applicant has resented data comparing OLED made including ortho and para orientations of A1 and D.

    PNG
    media_image2.png
    810
    645
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    317
    584
    media_image3.png
    Greyscale

In Table 1,  the organic electroluminescence devices of Examples1 to 6 have enhanced efficiency and/or extended life when compared with those of Comparative Examples 1 to 4. 
While REN teaches a generic material while encompasses applicants’ Formula 1, REN fails to offer guidance to render it obvious to have selected the combination of variables and an ortho relationship with which reads on Applicants’ Formula 1 with the expectation of achieving superior efficiency and/or extended life in an OLED.
Claims 1 and 3-7, 9-13, 15-18 and 20 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786